Exhibit 10.4

 

NON-SOLICITATION AGREEMENT

 

THIS NON-SOLICITATION AGREEMENT (the “Non-Solicitation Agreement”) is entered
into as of February 8, 2017 by and between Rich Uncles NNN REIT, INC., (the
“Company”), RICH UNCLES, LLC (“Sponsor”) and RICH UNCLES NNN REIT OPERATOR, LLC
(“Advisor”) to protect the valuable competitive information and business
relationships of Sponsor and Advisor.

 

1.       Acknowledgements.

 

The Company acknowledges and agrees that:

 

(a)       In the course and scope of the Amended and Restated Advisory Agreement
dated as of January 17, 2017 (“Advisory Agreement”) with Sponsor and Advisor, it
has developed or will develop unique relationships with Sponsor’s and Advisor’s
employees; and

 

(c)       The Company is entering into this Non-Solicitation Agreement in
conjunction with its participation in the Advisory Agreement which provides
adequate and significant consideration for the Company’s willingness to enter
into this Non-Solicitation Agreement.

 

2.       Non-Solicitation of the Sponsor and Advisor’s Employees.

 

During the term of the Advisory Agreement and for the twelve (12) month period
following any failure to renew the Advisory Agreement (the “Non-Solicitation
Period”), the Company agrees that it shall not, and shall cause its Subsidiaries
not to:

 

(a)       Directly or indirectly, hire, engage, contract with or employ (as an
employee, agent, consultant or otherwise) any Sponsor or Advisor employee or any
independent contractor engaged exclusively by Sponsor or Advisor (collectively,
“Restricted Employees”);

 

(b)       Directly or indirectly, solicit for employment or the engagement of
services of any Restricted Employee or induce or attempt to induce any
Restricted Employee to leave his or her employment with Sponsor or Advisor, or
in any way intentionally interfere with the employment relationship between any
Restricted Employee and Sponsor or Advisor or any of their affiliates, in each
case for the purpose of employing or engaging the services of such Restricted
Employee or soliciting such Restricted Employee to become an employee or
consultant of the Company or any of its affiliates or any third person;
provided, however, that nothing herein shall preclude the Company from employing
or soliciting any Restricted Employee (i) who independently responds to any
public advertisement or general solicitation (such as a newspaper advertisement
or internet posting) not specifically targeting such Restricted Employee, or
(ii) following the termination of such Restricted Employee’s employment with
Sponsor or Advisor for any reason, provided, that the Company has not induced
such Restricted Employee to terminate his or her employment in breach of the
Company’s obligations hereunder; or

 

(c)       Take any action or attempt to take any action with the intent of
impairing any material relationship, contractual or otherwise, between Sponsor
or Advisor and any Restricted Employee or any customer, supplier, consultant,
independent contractor, distributor or reseller of Sponsor or Advisor.

 

3.        Common Law Duties.

 

The Company acknowledges and agrees that it owes fiduciary and common law duties
to Sponsor and Advisor, in addition to the covenants set forth above,
prohibiting the interference with the employment relationships of the Restricted
Employees and the unlawful interference with Sponsor’s and Advisor’s business
and customer relationships.

 

5.        Duty to Show Non-Solicitation Agreement to Prospective Employers.

 

During the term of the Non-solicitation Period, any employee of Sponsor or
Advisor shall, prior to accepting other employment, provide a copy of this
Non-Solicitation Agreement to any recruiter who assists them in locating
employment other than with Sponsor or Advisor and to any prospective employer
with which they discuss potential employment.

 



 1 

 

 

6.        Termination of Non-Solicitation Agreement.

 

This Non-Solicitation Agreement shall terminate only upon the expiration of the
Non-Solicitation Period or by the mutual written agreement of the parties
hereto.

 

7.        Survival.

 

The obligations contained in Sections 2 and 3 above shall survive the
termination of this Non-Solicitation Agreement. In addition, the termination of
this Non-Solicitation Agreement shall not affect any of the rights or
obligations of either party arising prior to or at the time of termination of
this Non-Solicitation Agreement, or which may arise by any event causing the
termination of this Non-Solicitation Agreement.

 

8.        Waiver of Rights.

 

If on one or more instances any party to this Non-Solicitation agreement fails
to insist that the other party perform any of the terms of this Non-Solicitation
Agreement, such failure shall not be construed as a waiver by such party of any
past, present, or future right granted under this Non-Solicitation Agreement;
and the obligations of both parties under this Non-Solicitation Agreement shall
continue in full force and effect. The Company’s waiver, for whatever reason, of
the terms of a non-solicitation agreement between the Company, Sponsor and
Advisor shall not operate as a waiver or release of the obligations under the
Non-Solicitation Agreement and may not be used as evidence of the Company’s
intent to waive any of the terms of this Non-Solicitation Agreement.

 

9.        Modification.

 

This Non-Solicitation Agreement or any provision of it cannot be modified,
abrogated or waived except in a written document signed by the authorized
officers of each party hereto.

 

10.      Remedies.

 

Each of the Company, Sponsor and Advisor acknowledges and agrees that compliance
with Sections 2 and 3 of this Non-Solicitation Agreement is necessary to protect
the business and goodwill of Sponsor and Advisor; and that a breach of either of
Sections 2 or 3 will irreparably and continually damage Sponsor and Advisor, for
which money damages may not be adequate.

 

11.       Tolling Period of Restriction.

 

The Company acknowledges and agrees that in addition to the remedies Sponsor and
Advisor may seek and obtain pursuant to Section 10, the Non-Solicitation Period
will be extended by any and all periods in which the Sponsor is found to have
been in violation of the applicable covenant contained in Sections 2 or 3.

 

12.       Attorneys’ Fees.

 

In the event of any dispute or controversy arising under this Non-Solicitation
Agreement, the prevailing party in any litigation or arbitration shall be
entitled to recover from the other party the costs and expenses, including
attorney’s fees, incurred by the prevailing party related solely to the dispute
or controversy.

 

13.       No Defense.

 

A claim by the Company against Sponsor and Advisor shall not constitute a
defense to Sponsor and Advisor’s enforcement of the restrictive covenants of
this Non-Solicitation Agreement.

 

14.       Severability.

 

The Company acknowledges and agrees that the parties have attempted to limit its
right to solicit only to the extent necessary to protect the legitimate
interests of Sponsor and Advisor. If any provision or clause of this
Non-Solicitation Agreement, or portion thereof, shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and the Company agrees, that if any court construes any
provision or clause of this Non-Solicitation Agreement, or any portion thereof,
to be illegal, void or unenforceable because of the duration of such provision
or the area or matter covered thereby, such court shall reduce the duration,
area or matter of such provision and, in its reduced form, such provision shall
then be enforceable and shall be enforced.

 



 2 

 

 

15.       Governing Law/Jurisdiction.

 

This Non-Solicitation Agreement shall be subject to and governed by the laws of
the State of Delaware, without regard to its laws or regulations relating to
conflict of laws. I hereby consent to the jurisdiction of, and agree that any
claim arising out of or relating to this Non-Solicitation Agreement may be
brought in any federal court or any state court of Delaware that has
jurisdiction over such matters.

 

16.       Assignment.

 

This Non-Solicitation Agreement and any rights thereunder may be assigned by
Sponsor and Advisor and if so assigned shall operate to protect the Restricted
Employee relationships of the Sponsor and Advisor as well as such relationships
of the assignee.

 

17.       Applicability.

 

This Non-Solicitation Agreement shall be binding upon and shall inure to the
benefit of the parties and their successors, assigns, executors, administrators
and personal representatives.

 

18.       Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and all promises, representations, understandings,
warranties, covenants and agreements with reference to the subject matter hereof
and inducements to the making of this Agreement relied upon by any party hereto
have been expressed.

 

19.       Construction.

 

The Company, Sponsor and Advisor acknowledge and agree that (a) each party and
its counsel reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision; (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

20.       Notice.

 

Any notice to be given to the Company shall be sent by registered mail,
certified mail or any other method by which receipt can be confirmed to the
Company at its last known residence address. Any notice to be given to the
Sponsor and Advisor shall be sent by registered mail, certified mail or any
other method by which receipt can be confirmed to the Company at its offices at:

 

If to Rich Uncles NNN REIT, INC.:

 

Rich Uncles NNN REIT, Inc.

3080 Bristol Street, Suite 550

Costa Mesa, CA 92626

Attn: Jean Ho, Chief Financial Officer

 

If to Sponsor:

 

Rich Uncles, LLC

3080 Bristol Street, Suite 550

Costa Mesa, CA 92626

Attn: Harold Hofer, Chief Executive Officer

 



 3 

 

 

If to Advisor:

 

Rich Uncles NNN REIT OPERATOR, LLC

3080 Bristol Street, Suite 550

Costa Mesa, CA 92626

Attn: Harold Hofer, Chief Executive Officer

 

Either party may change the address to which notices are to be sent by so
notifying the other party in writing as set forth in this Non-Solicitation
Agreement. If mailed as provided in this Non-Solicitation Agreement, notice
shall have been deemed to be given as of the date of mailing.

 

21        Headings.

 

The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Non-Solicitation Agreement.

 

22.       Opportunity to Review.

 

The Company acknowledges and agrees that the Sponsor and the Advisor are
advising it that it may consult with an independent attorney before signing this
Non-Solicitation Agreement.

 

23.       Complete Understanding.

 

This Non-Solicitation Agreement constitutes the complete understanding between
the parties regarding this subject.

 

IN WITNESS WHEREOF, the parties have caused this Non-Solicitation Agreement to
be executed and delivered, effective as of the date first above written. 

 

  Rich Uncles NNN REIT, Inc.           By:  /s/ JEAN HO        Jean Ho       
Chief Financial Officer              Rich Uncles NNN REIT Operator, LLC        
  By: Rich Uncles, LLC, its Manager                By:              Harold Hofer
          Manager                 Rich Uncles, LLC           By:  /s/ HAROLD
HOFER        Harold Hofer        Manager  

       

 



 4 

